DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 4-6, without traverse, in the reply filed on 04/07/2020 is acknowledged. Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of the invention, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) 
Such claim limitation(s) is/are: 
Claim 4 recites “(a) a measurement system that is configured to (i) measure an amount of printing material delivered to the print head by a propulsion system of the printer, …, and (ii) detect a disturbance in the printing material being delivered to the print head”, wherein specification, in paragraph [0013], defines “force sensors, optical sensors, and/or encoders (i.e., a device that is configured to detect an anomaly in the amount of printing material (5) that has been extruded over a defined period of time, e.g., configured to detect when the amount of printing material (5) falls outside the expected normal range)”, as corresponding structure for the claimed place-holder of “measurement system”.
Claim 4 recites “(b) a first drive system and a second drive system that are configured to retract the printing material, upon the measurement system detecting the disturbance in the printing material, and …”, wherein specification, in paragraph [0007], defines “a first motor” and “a second motor”, as corresponding structure, for the claimed place-holders of “a first drive system” and “a second drive system”, respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debora et al. (US 2016/0052208).
	Debora et al. (US 2016/0052208) disclose an apparatus for producing a multicomponent feedstock being delivered through a print head of a 3D printer (104), wherein the printer (104) comprises one or more spool(s) of feed-stocks (200 and 201) pass into the SEME module (102). The SEME module passes output feedstock 203 into the 3D printer 104. (See paragraph [0121])
[AltContent: textbox (A print head (650))][AltContent: textbox (A printer (104))]	Moreover, Debora et al. (US ‘208) teach printer (104) includes a feedstock monitoring device (600). (See paragraph [0121])
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A measurement system (600))][AltContent: arrow]
    PNG
    media_image1.png
    313
    589
    media_image1.png
    Greyscale

[AltContent: arrow]	Further, Debora et al. (US ‘208) disclose a scroll wheel module (600), comprising a rotary encoder (602) connected via a drive gear (606) to the [AltContent: textbox (A first drive system (154))]from the drive gear (606). Data may be transmitted to and from the system through the cable (604). (See paragraph [0129])
[AltContent: textbox (A measurement system (600))]


    PNG
    media_image2.png
    246
    449
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    268
    316
    media_image3.png
    Greyscale


	Moreover, Debora et al. (US ‘208) teach drive module (154) which includes a drive gear (250) that contacts the feedstock (200) in the system. An idler wheel (252) is shown in contact with the input feedstock (200) on the opposite side from the drive gear (250). (See paragraph [0130])
	Further, Debora et al. (US ‘208) disclose the leading feedstock segment (504) passes between the roller wheels (556, 558) followed by the following feedstock segment (506) in the direction indicated by the arrows. (See paragraph [0142])
[AltContent: textbox (A second drive system (164))]
    PNG
    media_image4.png
    222
    251
    media_image4.png
    Greyscale

retract the feedstock if this situation occurs. Further, Debora et al. (US ‘208) disclose if the feedstock sensor 152 is positioned downstream of the input drive module 154 then the system may be unable to retract the feedstock 200 as it may have already passed fully through the input drive module 154. (See paragraph [0186])
Further, Debora et al. (US ‘208) disclose the single path in the exit of the merger module is typically only large enough to accommodate a single feedstock 200 and thus in order for one feedstock 200 to pass through the merger module 156, it may be required that all other feed-stocks have been retracted to the minimum retract line. This retraction can be accomplished by the input drive module 154, which has independent control over the positioning of each feedstock 200. (See paragraph [0190])

    PNG
    media_image5.png
    239
    423
    media_image5.png
    Greyscale

Moreover, as to claim 4, Debora et al. (US ‘208) teach a three-dimensional (3D) printer that is configured to automatically execute a method that cleans a print head (650) of the printer (104), wherein the printer comprises: (a) a measurement system (600) that is configured to (i) measure an amount of printing material delivered to the print head (650) by a propulsion system of the printer (104), on a per unit of time basis, and (ii) detect a disturbance in the printing material being delivered to the print head; and (b) a first drive system (154) and a second drive system (164) that are configured to 
Further, Debora et al. (US ‘208) teach in some embodiments, the adjusting the at least one of the production rate of the feedstock, the consumption rate of the feedstock, and the amount of the feedstock dispensed may include transmitting the distance of travel or the amount of the feedstock fed into the print head to a processor, the processor being programmed with instructions to adjust at least one of the production rate of the feedstock, the consumption rate of the feedstock, and the amount of the feedstock dispensed. In some embodiments, the adjusting the at least one of the production rate of the feedstock, the consumption rate of the feedstock, and the amount of the feedstock dispensed may include transmitting the amount of the feedstock fed into the print head to a processor, the processor being programmed with instructions to adjust at least one of the production rate of the feedstock, the consumption rate of the feedstock, and the amount of the feedstock dispensed. (See paragraph [0051])
Further, Debora et al. (US ‘208) disclose the method may include a step of adjusting a rate of production of the multicomponent feedstock material to match a rate of travel of the multicomponent feedstock material into an extruder by: tracking and recording movement of the multicomponent feedstock material as it is fed into an extruder and calculating a rate of travel of the multicomponent feedstock material into the extruder, and adjusting a production rate of the multicomponent feedstock material to match the rate of travel of the multicomponent feedstock material into the extruder. (See paragraph [0087])
Also, Debora et al. (US ‘208) teach the step of tracking and recording movement of the multicomponent feedstock material may include passing the multicomponent feedstock material between an idler wheel and a drive gear which is connected to a rotary encoder such that as the multicomponent 
Debora et al. (US ‘208) disclose a method for adjusting a rate of production of a feedstock material to match a rate of travel of the feedstock material into an extruder, including the steps of: tracking and recording movement of a feedstock material as it is fed into an extruder and calculating a rate of travel of the feedstock material into the extruder, and adjusting a production rate of the feedstock material to match the rate of travel of the feedstock material into the extruder. In some embodiments, the step of tracking and recording movement of the feedstock material may include passing the feedstock material between an idler wheel and a drive gear which is connected to a rotary encoder such that as the feedstock material moves between the drive gear and the idler wheel, the rotary encoder rotates and records and calculates the rate of travel of the feedstock, wherein the step of adjusting a production rate of the feedstock material to match the rate of travel of the feedstock material into the extruder includes transmitting the rate of travel of the feedstock to a computer processor, the computer processor being programmed with instructions to adjust the production rate of the feedstock material. (See paragraph [0114])
	As to claim 5, Debora et al. (US ‘208) disclose (a) the measurement system (600) is configured to be deactivated prior to re-introducing the printing material to the print head (650); and (b) after reaching a speed that can be 1% to 40% of the pre-defined end point speed, the measurement system (600) is configured to be activated, whereupon the speed at which the printing material is delivered to the print head (600) by the first drive system and second drive 
	Please note that the claim’s citation of “(b) after reaching a speed that is 1% to 40% of the pre-defined end point speed,… whereupon the speed at which the printing material is delivered to the print head by the first drive system and second drive system is gradually increased until the speed reaches 100% of the pre-defined end point speed.” is more directed to the “intended use” of the claimed apparatus rather than the structural features or functioning of the claimed apparatus. Therefore, the limitations do not get further patentable weight and are treated as “intended use”.
Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530. 
The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey, 152 USPQ 235,238. 
Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, EX parte Masham, 2 USPQ2d 1647.
	Further, as to claim 6, Debora et al. (US ‘208) teach the measurement system (600) is configured to be deactivated immediately upon detecting the disturbance in the printing material being delivered to the print head (650).

Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (CN 107498853), published on November 1st, 2017.
Xiao (CN ‘853) discloses a 3D printing feeding monitoring system comprises a wire feeding mechanism, detection mechanism, a removing mechanism, fusing mechanism and feeding speed mechanism. The wire feeding mechanism comprises two front roller wheels (1) and two back roller wheels (2). The detecting mechanism comprises laser diameter measuring instrument, an image processor (3), an light emitting diode light source (4), light condenser plate (5) and a background plate. The eliminating mechanism comprises blade, turntable and outlet. The melting mechanism comprises fixing rod and melting chamber. (See the abstract)
[AltContent: textbox (A 1st drive system (1))]
[AltContent: arrow][AltContent: textbox (A 2nd drive system (2))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A measurement system (4))]
    PNG
    media_image6.png
    448
    727
    media_image6.png
    Greyscale

	Further, Xiao (CN ‘853) teaches a 3D printing feeding monitoring system. The 3D printing feeding monitoring system comprises a wire feeding mechanism, a testing mechanism, a removing mechanism, a melting mechanism and a feeding speed measuring mechanism. Through information collected by the testing mechanism, defect identification is conducted on wire rods, unqualified segments are removed by the removing mechanism, and then new wire rods are welded by the melting mechanism. The 3D printing feeding monitoring system has the beneficial effects that the equipment structure is simple, smooth printing is ensured, the problem that the printing quality is 
Xiao (CN ‘853) discloses the rotating speed is 0-200 revolutions per minute. The blade number is 3-8. The rotating angle is 0-45˚. The lamp plate is light emitting diode light source and a ultra-violet light source. The heating temperature range is 100-300˚C.
	Therefore, as to claim 4, Xiao (CN ‘853) discloses a three-dimensional (3D) printer that is configured to execute a method that cleans a print head of the printer, wherein the printer comprises: (a) a measurement system (4) that is configured to (i) measure an amount of printing material delivered to the print head by a propulsion system of the printer, on a per unit of time basis, and (ii) detect a disturbance in the printing material being delivered to the print head; and (b) a first drive system (1) and a second drive system (2) that are configured to retract the printing material, upon the measurement system detecting the disturbance in the printing material, and then re-introduce the printing material to the print head with increasing speed from zero to a pre-defined end point speed.
As to claim 5, Xiao (CN ‘853) discloses (a) the measurement system is configured to be deactivated prior to re-introducing the printing material to the print head; and (b) after reaching a speed that can be 1% to 40% of the pre-defined end point speed, the measurement system is configured to be activated, whereupon the speed at which the printing material is delivered to the print head by the first drive system and second drive system is gradually increased until the speed reaches 100% of the pre-defined end point speed.
	Please note that the claim’s citation of “(b) after reaching a speed that is 1% to 40% of the pre-defined end point speed,… whereupon the speed at which the printing material is delivered to the print head by the first drive system and second drive system is gradually increased until the speed reaches 100% of the pre-defined end point speed.” is more directed to the “intended use” of the claimed apparatus rather than the structural features or functioning of the “intended use”.
Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530. 
The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey, 152 USPQ 235,238. 
Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, EX parte Masham, 2 USPQ2d 1647.
	Further, as to claim 6, Xiao (CN ‘853) teaches the measurement system is configured to be deactivated immediately upon detecting the disturbance in the printing material being delivered to the print head.
Conclusion
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wu (EP 3 238 914) disclose a 3D printing filament feeding apparatus for feeding a filament (10) includes a primary driving wheel (100), a secondary driven wheel (300), a measurement scale rotating disk (400), an optical sensor (500) and a cleaning assembly (600). The primary driving wheel (100) is connected to a power source (200) and driven thereby to rotate. The secondary driven wheel (300) is arranged adjacent to and parallel with the primary driving wheel (100). The measurement scale rotating disk (400) includes scale 
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743                                                                                                                                                                                               	05/13/2021